    Case 19-10013-SMT   Doc 101    Filed 11/13/20 Entered 11/13/20 15:10:59   Desc Main
                                  Document Page 1 of 8
The document below is hereby signed.

Signed: November 12, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge


                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     JEANNIE QUINTEROS                     )     Case No. 19-00195
                                           )     (Chapter 7)
                            Debtor.        )
                                           )
                                           )
     JEANNIE QUINTEROS,                    )
                                           )
                            Plaintiff,     )
                                           )
                v.                         )     Adversary Proceeding No.
                                           )     19-10013
     CAPITAL VENTURES                      )
     INTERNATIONAL LLC, et al.,            )     Not for publication in
                                           )     West’s Bankruptcy Reporter.
                            Defendants.    )

                         MEMORANDUM DECISION AND ORDER
                     DENYING MOTION FOR STAY PENDING APPEAL

          On October 20, 2020, the plaintiff, Jeannie Quinteros

     (“Quinteros”), filed a motion for a stay pending appeal of the

     orders and judgment of September 29, 2020, dismissing her claims
Case 19-10013-SMT   Doc 101    Filed 11/13/20 Entered 11/13/20 15:10:59   Desc Main
                              Document Page 2 of 8


 in this adversary proceeding.1

      Quinteros contends that this is a non-core proceeding, and

 that the court lacked authority to decide her claims because of

 Article III of the Constitution, citing Stern v. Marshall, 564

 U.S. 462 (2011).     Ultimately, in the District Court’s

 adjudication of the appeal, it will not matter whether the claims

 were claims that the bankruptcy court lacked authority to decide.

 In the appeal, the District Court will be reviewing this court’s

 rulings de novo (because the rulings were only rulings on issues

 of law, not findings of fact), the same as would occur if the

 bankruptcy court had entered proposed conclusions of law.                See

 Exec. Benefits Ins. Agency v. Arkison, 573 U.S. 25, 40 (2014)

 (the District Court’s de novo review of the Bankruptcy Court’s

 order granting summary judgment and entry of its own valid final

 judgment cured any error in the Bankruptcy Court’s entry of

 judgment).   In any event, there was no error in this court’s

 entering a final judgment.

      As to whether there was error in entering a judgment

 disposing of Quinteros’s claims, I will address later whether the

 claims were non-core claims (or were claims that were statutorily

 core claims that nevertheless were of a character that, under


      1
         She neglected to attach to the motion certain exhibits
 referred to in the initial motion, and the court set a deadline
 for her to submit the missing exhibits. On November 4, 2020, she
 timely re-filed the motion with exhibits that she had neglected
 to attach to the initial motion.

                                        2
Case 19-10013-SMT   Doc 101    Filed 11/13/20 Entered 11/13/20 15:10:59   Desc Main
                              Document Page 3 of 8


 Stern, Article III of the Constitution barred the bankruptcy

 court’s deciding).     I address first whether Quinteros forfeited

 her Stern argument or impliedly consented to the bankruptcy

 court’s adjudicating her claims.

      The Supreme Court has made clear that arguments based on

 Stern can be forfeited.        See Wellness Int'l Network, Ltd. v.

 Sharif, 135 S. Ct. 1932, 1944 (2015) (“The entitlement to an

 Article III adjudicator is ‘a personal right’ and thus ordinarily

 ‘subject to waiver[.]’”); id. at 1949 (“[W]e leave it to the

 Seventh Circuit to decide on remand whether Sharif's actions

 evinced the requisite knowing and voluntary consent, and also

 whether, as Wellness contends, Sharif forfeited his Stern

 argument below.”).     On remand, the Seventh Circuit held that

 Stevens had forfeited the Stern argument by waiting to raise it

 until the reply brief.       See Wellness Int'l Network, Ltd. v.

 Sharif, 617 Fed. App'x 589, 590 (7th Cir. 2015) (“We conclude

 that Sharif forfeited his Stern argument when he was first before

 us.”).   Here, by failing to raise her argument until 27 days

 after entry of the judgment dismissing her claims, Quinteros

 forfeited her Stern argument.         See In re Millennium Lab Holdings

 II, LLC, 575 B.R. 252, 295 (Bankr. D. Del. 2017) (“Voya waived or

 forfeited any argument that it was entitled to have an Article

 III court enter a final order . . .”), aff'd, 591 B.R. 559 (D.

 Del. 2018), aff'd sub nom. In re Millennium Lab Holdings II, LLC,


                                        3
Case 19-10013-SMT   Doc 101    Filed 11/13/20 Entered 11/13/20 15:10:59   Desc Main
                              Document Page 4 of 8


 945 F.3d 126 (3d Cir. 2019).

      There was also implied consent to the court’s deciding the

 claims.   Even if the claims were non-core claims, the bankruptcy

 court can decide such claims with the consent of the parties, and

 implied consent suffices.        Wellness Int'l Network, 135 S. Ct. at

 1938–39 and 1947-48.     The implied consent standard adopted by the

 Supreme Court in Wellness Int'l Network “increase[es] judicial

 efficiency and check[s] gamesmanship.” Id. at 1978.2              Here there

 was implied consent.     In both her original complaint (Dkt. No. 1)

 and her amended complaint (Dkt. No. 64), Quinteros alleged at

 paragraph 2 that this is a core proceeding.            Further, in

 addressing her claims in her amended complaint, Quinteros

 impliedly consented to adjudication of her claims by this court.

 For example, in her first claim she requested that “this Court

 enter judgment against Defendants as follows” for monetary

 damages, and in her final claim for injunctive relief she

 requested “that this Court immediately take jurisdiction of this

 matter and enter an Order granting temporary and permanent

 injunctive relief” against the defendants.            She would have been

 perfectly happy to have the bankruptcy judge grant her requested

 damages and injunctive relief instead of only issuing proposed

 findings of fact and conclusions of law in that regard.


      2
         The concept of forfeiture similarly increases judicial
 efficiency and checks gamesmanship. Millennium Lab, 575 B.R. at
 289.

                                        4
Case 19-10013-SMT   Doc 101    Filed 11/13/20 Entered 11/13/20 15:10:59   Desc Main
                              Document Page 5 of 8


 Moreover, she never voiced an objection to the court’s deciding

 the claims when the defendants sought entry of judgments

 dismissing her claims.       Quinteros and the other parties treated

 the proceeding as one in which the court could enter a final

 judgment in accordance with the treatment of the proceeding as a

 core proceeding.     By treating her claims as core claims, asking

 this court to enter final orders granting her requested claims,

 and failing to raise an objection to this court’s entering final

 orders, Quinteros impliedly consented to this court’s deciding

 her claims.    See True Traditions, LC v. Wu, 552 B.R. 826, 838

 (N.D. Cal. 2015) (by seeking final judgment in her favor, the

 party “impliedly consented to the bankruptcy court’s authority to

 enter final judgment.”).

      I turn now to whether the claims were claims that this court

 could adjudicate if Quinteros had raised her Stern argument

 before the dismissal of her claims.          The purpose of the amended

 complaint, as recited by its paragraph 1, was to seek “a

 determination of the extent and validity of a lien on Real

 Property.”    Determining the existence and extent of liens on

 property of the estate is a core proceeding under 28 U.S.C.

 § 157(b)(2)(K), and one the bankruptcy court has constitutional

 authority to decide.     Wells Fargo Bank, N.A. v. AMH Roman Two NC,

 LLC, 859 F.3d 295, 302 n.2 (4th Cir. 2017); Hardy v. Ross (In re

 Hardy), 589 B.R. 217, 230 (D.D.C. 2018).            A bankruptcy court has


                                        5
Case 19-10013-SMT   Doc 101    Filed 11/13/20 Entered 11/13/20 15:10:59   Desc Main
                              Document Page 6 of 8


 constitutional authority to make such a determination because it

 “would necessarily be resolved in the claims allowance process.”

 Stern, 564 U.S. at 499; TSA Stores, Inc. v. Sport Dimension Inc.

 (In re TSAWD Holdings, Inc.), 601 B.R. 599, 602 (Bankr. D. Del.

 2019).

      Quinteros apparently fears that the court’s ruling may be

 relied upon by Capital Ventures International, LLC to pursue

 foreclosure.   However, because this court clearly had authority

 to decide the validity of the lien, Quinteros has had her day in

 court regarding the issue of the validity of the lien.               It would

 be inappropriate to stay the court’s judgment so that the state

 court in such a foreclosure action would be required to

 adjudicate the issue anew and Capital Ventures International, LLC

 would be prevented from relying on any collateral estoppel effect

 of the judgment.

      Quinteros additionally sought injunctive relief and recovery

 of damages on various grounds based on the asserted invalidity of

 the lien.   Even if those claims were non-core claims, and there

 had not been forfeiture or consent permitting the court to decide

 those claims, a stay of the dismissal of those claims would not

 serve any purpose: no injunctive relief could be had and no

 recovery of damages could be had until the appeal is decided with

 an appellate decision in Quinteros’s favor.            A stay pending

 appeal would not change that.         In other words, even without a


                                        6
Case 19-10013-SMT   Doc 101    Filed 11/13/20 Entered 11/13/20 15:10:59    Desc Main
                              Document Page 7 of 8


 stay order, the status quo regarding the injunctive and damage

 claims will remain the same, precisely what a stay pending appeal

 is intended to accomplish.

      Quinteros further argues that there was error in the court’s

 decision regarding the lack of merit in her claims, and that this

 justifies a stay pending appeal.           However, the court’s rulings

 granted no affirmative relief against Quinteros, and there is

 thus no affirmative relief to be stayed pending appeal.                  There

 was no award of monetary damages against her and none of the

 defendants have timely sought costs, and so there is no stay of

 collection that is necessary.

      In any event, I am of the view that my rulings in dismissing

 the amended complaint were correct.           For example, Quinteros

 contends that there was a dismissal with prejudice of a prior

 foreclosure action that should bar the lien at issue.               However,

 as I explained in the decision granting summary judgment to

 Capital Ventures:

      [T]he Amended Complaint alleges that the foreclosure
      action was dismissed with prejudice via Exhibit A.
      That Exhibit A was appended to the original complaint
      as an exhibit (Dkt. No. 2), and it states:

                 3. The parties shall comply with the terms
            and conditions set forth in the private settlement
            agreement, which is incorporated herein as if set
            out in full;

                 4. This court expressly retains jurisdiction
            over this action to enforce the terms of the
            settlement agreement[.]


                                        7
Case 19-10013-SMT                                                                                  Doc 101    Filed 11/13/20 Entered 11/13/20 15:10:59   Desc Main
                                                                                                             Document Page 8 of 8


                               Indeed, the Voluntary Motion to Dismiss Case and
                               Discharge the Lis Pendens attached as part of Exhibit A
                               (Dkt. No. 2 at 2), made clear that the dismissal was
                               conditioned "on the Court's agreement to enter an order
                               retaining jurisdiction to enforce the terms of the
                               private settlement agreement . . ."

 For all of these reasons, it is

                               ORDERED that Quinteros’s motion for a stay (titled

 Plaintiff/Debtor’s Emergency Motion for a Stay of the Court’s

 September 29, 2020 Order Pending Appeal and for an Immediate

 Administrative Stay in Bankruptcy Court), initially filed on

 October 20, 2020 (Dkt. No. 93) and amended on November 4, 2020

 (Dkt. No. 99) is DENIED.                                                                                       It is further

                               ORDERED that this Memorandum Decision and Order shall be

 transmitted to the District Court side of the Clerk’s office for

 docketing as part of the record in the pending appeal, Civil

 Action No. 20-02884-RC.

                                                                                                                                 [Signed and dated above.]

 Copies to: Plaintiff (by hand-mailing unless her NEF request has
 become effective); recipients of e-notification of orders;

 Nicholas Lampariello
 Lampariello Law Group
 4760 W. Commercial Blvd.
 Tamarac, FL 33319




 R:\Common\TeelSM\Judge Temp Docs\Quinteros v. National Home Investors - Deny Stay Pending Appeal_v6.wpd
                                                                                                                       8
